Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
	Authorization for this amendment was given in a communication with attorney Michael Johnson on March 8, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (


Examiner’s Amendment







21.	(Proposed Amended) A computer-implemented method, comprising:
receiving, at a computer device, input data from a user interface used to schedule an event;
in response to the receiving the input data, identifying, at the computer device, a context associated with the event; 
aligning, at the computer device, the identified context associated with the event with context associated with data from resources, wherein the resources include one or more forums associated with the context associated with the data from the resources; 
in response to the aligning the identified context associated with the event with the context associated with the data from the resources, generating, at the computer device, a ranked list of the one or more forums;
determining, at the computer device, a level of interruptability of an adjacent event to the event, wherein the adjacent event is to last a duration of a scheduled time when the level of interruptability is at a first level, wherein the computing device is allowed to modify at least one of a start time or an end time of the adjacent event when the level of interruptability is at a second level; 
in response to determining that the level of interruptability of the adjacent event is below a threshold, generating a filtered ranked list by removing, at the computer device, the forum of the event from the ranked list based on a probability of commute between the adjacent event and the forum of the event; and
enabling a display 

22.	(Proposed Cancelled) 

23.	(Proposed Cancelled) 

24.	(Cancelled) 



26.	(Previously Presented) The computer-implemented method of claim 21, wherein the one or more forums includes at least a geographic location, global coordinates, an address, or a room number, and selecting of one of the one or more forums causes the selected forum to be the forum of the event. 

27.	(Previously Presented) The computer-implemented method of claim 21, wherein the displaying for selection the one or more forums of the aligned context provides efficiencies of time and resources by automatically identifying and presenting for selection the one or more forums in response to the aligned context. 

28.	(Proposed Amended) A computer readable storage medium storing instructions that cause a processor of a computing device to:
receive input data from a user interface used to schedule an event;
in response to the receive the input data, identify a context associated with the event; 
align the identified context associated with the event with context associated with data from resources, wherein the resources include one or more forums associated with the context associated with the data from the resources; 
in response to the align the identified context associated with the event with the context associated with the data from the resources, generate a ranked list of the one or more forums;
determine  a level of interruptability of an adjacent event to the event, wherein the adjacent event is to last a duration of a scheduled time when the level of interruptability is at a first level, wherein the computing device is allowed to modify at least one of a start time or an end time of the adjacent event when the level of interruptability is at a second level; 
in response to the determine that the level of interruptability of the adjacent event is below  a threshold, remove the forum of the event from the ranked list to generate a filtered ranked list based on a probability of commute between the adjacent event and the forum of the event; and
displaying 

29.	(Proposed Cancelled) 

30.	(Previously Presented) The computer readable medium of claim 28, further comprises:
 determine a probability that a commute to the forum in the ranked list of the one or more forums is below a threshold, wherein at least traffic data is used in generating the probability; and 
in response to the probability that the commute to the forum in the ranked list of the one or more forums is below the threshold, filter out the forum from the ranked list. 

31.	(Cancelled) 

32.	(Previously Presented) The computer readable medium of claim 28, wherein the one or more forums includes at least a telephone call, a video conference call, or an instant message chat, and select one of the one or more forums causes the selected forum to be the forum of the event. 

33.	(Previously Presented) The computer readable medium of claim 28, wherein the one or more forums includes at least a geographic location, global coordinates, an address, or a room number, and select one of the one or more forums causes the selected forum to be the forum of the event. 

34.	(Previously Presented) The computer readable medium of claim 28, wherein the display for selection the one or more forums of the aligned context provides efficiencies of time and resources by automatically identifying and presenting for selection the one or more forums in response to the aligned context. 

35.	(Proposed Amended) A system comprising:
at least one processor;

receive input data from a user interface used to schedule an event;
in response to the receive the input data, identify a context associated with the event; 
align the identified context associated with the event with context associated with data from resources, wherein the resources include one or more forums associated with the context associated with the data from the resources;
in response to the align the identified context associated with the event with the context associated with the data from the resources, generate a ranked list of the one or more forums;
determine a level of interruptability of an adjacent event to the event, wherein the determine the level of interruptability of the adjacent event to the event is low, which indicates that the adjacent event last a duration of scheduled time, wherein the determine the level of interruptability of the adjacent event to the event is high, which indicates that the adjacent event is permitted to end early, start late, or discontinue at a point in time during the scheduled time; 
in response to the level of interruptability of the adjacent event to the event is below a threshold, generate a filtered ranked list by removing the forum of the event from the ranked list based on a probability of commute between the adjacent event and the forum of the event; and
enable displaying 

36.	(Proposed Amended) The system of claim 35, further comprises:
 determine a probability that a commute to the forum in the ranked list of the one or more forums is below [[a]] threshold, and 
in response to the probability that the commute to the forum in the ranked list of the one or more forums is below the threshold, filter out the forum from the ranked list. 

37.	(Previously Presented) The system of claim 35, wherein the one or more forums includes at least a telephone call, a video conference call, or an instant message chat, and select one of the one or more forums causes the selected forum to be the forum of the event. 



39.	(Previously Presented) The system of claim 35, wherein the determine the level of interruptability of the adjacent event to the event is communicated when the adjacent event is created. 

40.	(Cancelled) 

  














Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124